Citation Nr: 1401450	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  10-17 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for glaucoma of both eyes.  


REPRESENTATION

Veteran represented by:  Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel







INTRODUCTION

The Veteran had active duty service from August 1971 to August 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board concludes that further development is necessary prior to adjudicating the issues on appeal.

The Veteran's service treatment records have not been obtained.  The RO requested the Veteran's service treatment records from the National Personnel Records Center (NPRC) in February 2009.  In correspondence dated in March 2009, the RO advised the Records Management Center (RMC) that the Veteran's dental records were received, but the service medical records were not received.   

An electronic mail communication from the RMC to the RO, dated in March 2009, indicated that all available records were transferred from the Records Management Center to the RO in February 2009.  In June 2009, the RO issued a formal finding of unavailability for the service treatment records.  

In a June 2009 letter, the Veteran indicated that he contacted the NPRC and was advised that his service medical records were sent to the VA in February 2009.  The Veteran also indicated that he was advised that VA should contact the Liaison Office at the NPRC if his records were not located.

Because NPRC has indicated that the Veteran's records were transferred to VA, the Board finds that remand is warranted to conduct a search for the Veteran's service treatment records at the RMC and the St. Petersburg RO.
  
Accordingly, the case is REMANDED for the following action:

1.  Request that the VA Record Management Center (RMC) and the St. Petersburg RO conduct a search for the Veteran's service treatment records.

2.  If the Veteran's service treatment records are not located after a search at the RMC and the RO, contact the VA Liaison Office at the NPRC and pursue any additional appropriate action as warranted.

3.  Following the completion of the requested actions, the claim should be readjudicated.  If the claim remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and should be afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


